Title: Dumas to the American Commissioners, 13 November 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<[The Hague], November 13, 1778, in French: Next Wednesday a resolution on refusing convoy for naval stores will be decided by plurality vote [of the states of the Province of Holland]. Amsterdam has protested that the constitution requires unanimous consent in this case. Mr. van Berckel and the gentlemen of Amsterdam, abandoned by the other towns, left yesterday for Amsterdam to report to the town council. If the council weakens, Mr. van Berckel swears he will not return here. The French ambassador has told the principal members of the government that if the Dutch abandon their treaty rights the King of France is irrevocably determined to deprive them of their privileges in French ports. I am informing our friends from Amsterdam so they can publicize this to the entire Bourse.>
